Citation Nr: 0928010	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied reopening a claim for service 
connection for schizophrenia, finding that the Veteran had 
not submitted new and material evidence to reopen the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an unappealed September 1992 rating decision, the RO 
denied the Veteran's claim of service connection for 
schizophrenia because, in essence, it was not incurred shown 
in service and there was no nexus to service.  Thereafter, in 
an unappealed January 1998 rating decision, the Veteran's 
submission to reopen the claim of service connection for 
schizophrenia was denied.  The Veteran again asserts that new 
and material evidence has been presented to reopen the claim 
of service connection for schizophrenia.  

In association with his claim, the RO issued a VCAA notice 
letter to the Veteran in October 2005; however, the notice 
provided to the Veteran is deficient.  Specifically, the 
notice letter did not inform the Veteran that his previous 
claim of service connection had been denied because 
schizophrenia had not been shown in service and that there 
was no evidence of a nexus to service.  Under 38 U.S.C.A. 
§ 5103, adequate notice must be provided regarding claims to 
reopen based on submission of new and material evidence.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) require, in a claim to reopen a previously finally 
denied claim, that VA must notify a veteran of the evidence 
and information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence 
and information is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Additionally, the Veteran must be informed as to the basis of 
his previously denied claimed.  

As the notice provided to the Veteran does not meet the 
specificity required under Kent, a remand of this issue is 
necessary to notify the Veteran of the basis for the prior 
denial of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice letter, with 
respect to his petition to reopen a claim 
for service connection for schizophrenia.  
This notice should include the proper 
standard for new and material evidence and 
an explanation of what the evidence must 
show to reopen this Veteran's claim, as 
outlined in Kent.  The letter must notify 
the Veteran of the basis for the previous 
denial, that is, that schizophrenia was 
not shown in service and was not shown to 
be related to service.  He should be 
provided an opportunity to respond.

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
a supplemental statement of the case 
(SSOC) and be given an opportunity to 
respond to the SSOC.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002 & 
Supp. 2009) has expired, if applicable, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the Veteran until he is notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




